                                                                             FI LED ~*   1 " ~. Dris
                                                                                    W



                            IN THE UNITED STATES DISTRICT COUR
                                                                                         5 2019
                           FOR THE NORTHERN DISTRICT OF GEORG
                                      ATLANTA DIVISIO N
                                                                                             ,.   Oft
             PLAMEN ATANASOV,
                 Movant,
                                                                   CIVIL ACTION NO.
                   V.                                 :            1:13-CR-26-ODE-1

             UNITED STATES OF AMERICA,
                 Respondent.



                   Presently before the Court is the Magistrate Judge's Report and

             Recommendation (R&R) recommending that the instant motion to vacate brought

             pursuant to 28 U.S.C. § 2255 be denied. [Doc. 187]. Movant has filed his objections

             in response to the R&R. [Doc. 190].

                   A district judge has broad discretion to accept, reject, or modify a magistrate

             judge's proposed findings and recommendations. United States v. Raddatz, 447 U.S.

             667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of

             the Report and Recommendation that is the subject of a proper objection on a de novo

             basis and any non-objected portion under a "clearly erroneous" standard. "Parties

             filing objections to a magistrate's report and recommendation must specifically

             identify those findings objected to. Frivolous, conclusive or general objections need

             not be considered by the district court." Marsden v. Moore, 847 F.2d 1536, 1548

             (11th Cir. 1988).

AO 72A
(Rev.8/82)
                   On December 27, 2013, Movant pleaded guilty to three offenses related to his

             involvement in a conspiracy where the conspirators placed skimming devices on ATM

             machines to capture banking customers' account information and PIN numbers. The

             conspirators then re-encoded gift cards with the account information and used those

             cards along with the stolen PIN numbers to illegally withdraw cash from ATM

             machines. This Court sentenced Movant to eighty-four months of imprisonment,

             followed by three years of supervised release. [Doc. 126]. The Eleventh Circuit

             affirmed Movant's convictions and sentences. See United States v. Atanasov, 589

             Fed. Appx. 533 (1 lth Cir. 2015); [Doc. 166].

                   In his § 2255 motion, Movant raises two claims for relief: (1) that his trial

             counsel provided ineffective assistance, and (2) that he was placed in double jeopardy

             and his due process rights were violated. [Doc. 168 at 6-14, 21-31]. In the R&R, the

             Magistrate Judge recommends that the motion be denied because Movant failed to

             establish that he is entitled to relief. With respect to his claim that counsel was

             ineffective by failing to object to the loss amount attributed to him in calculating the

             sentence, the Magistrate Judge pointed out that the evidence showed that Plaintiff

             conspired to commit fraud in connection with more than 800 counterfeit ATM cards

             Pursuant to the Sentencing Guidelines, the loss per access device "shall be not less

             than $500 ...." U.S.S.G. § 2B1.1 cmt. n.3(F)(i) (2013). Accordingly, this Court

             agrees that the proper loss amount attributable to Movant was in the $400,000 to 1

AO 72A
(Rev.8/82)
                                                        2
                  million range that this Court calculated. Moreover, the 800 counterfeit ATM cards

                  that were attributed to Movant were a mere fraction of the 4700 cards produced by the

                  broader conspiracy, and due to Movant's involvement in that conspiracy, this Court

                  could have attributed a much higher loss amount to him. Finally, in arriving at

                  Movant's sentence under the 18 U.S.C. § 3553 sentencing factors, this Court felt (and

                  still feels) that the 84-month sentence imposed was appropriate. As noted at the

                  sentencing hearing, given the level of sophistication involved and the great number

                  of banking customers affected, Movant committed a very serious crime, and it was

                  important to impose a sentence that would deter others from engaging in similar

                  crimes. [Doc. 156 at 21, 23-24].

                         In his objections, Movant repeats that his involvement in the conspiracy was

                  limited, but as was discussed at the sentencing hearing, his limited involvement was

                  reflected in the guidelines calculation. [Id. at 16].

                        Movant next claims that his counsel was ineffective for allowing him to plead

                  guilty to aggravated identity theft and device fraud because the two convictions punish

                  him twice for the same conduct in violation of his double jeopardy rights. This Court

                  concludes that the Magistrate Judge was correct in noting that this claim is foreclosed

                  by the Eleventh Circuit's opinion in United States v. Bonilla, 579 F.3d 1233, 1242-44

                  (11th Cir. 2009), and Movant did not mention this claim in his objections. This Court

                  further agrees with the Magistrate Judge's conclusion that counsel was not ineffective

AO 72A       II                                              3
(Rev.8/82)
                 for failing to raise the rule of lenity at sentencing because the sentencing guidelines

                 applicable to Movant were not ambiguous. Movant also did not mention this claim

                 in his objections.

                        With respect to the remainder of Movant's claims, this Court agrees with the

                 Magistrate Judge that the claims are procedurally defaulted because Movant did not

                 raise them in his appeal. The claims are further subject to the valid appeal waiver that

                 Movant agreed to in his plea agreement. Once again, Movant did not mention those

                 claims in his objections.

                       For the reasons discussed, this Court agrees with the Magistrate Judge that

                 Movant has failed to demonstrate that he is entitled to relief. Accordingly, the R&R,

                 [Doc. 187], is hereby ADOPTED as the order of this Court, and Movant's § 2255

                 motion, [Doc. 168], is DENIED. The Clerk is DIRECTED to close Civil Action

                 Number 1:15-CV-4283-ODE.

                       This Court further agrees with the Magistrate Judge that Movant has failed to

                 make a substantial showing of the denial of a constitutional right, and a Certificate of

                 Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)(2).

                       IT IS SO ORDERED, this          f   4       day of February, 2019.




                                                           ORINDA D. EVANS
                                                           UNITED STATES DISTRICT JUDGE

AO 72A       I                                                 4
(Rev.8l82)
